Citation Nr: 1125410	
Decision Date: 07/06/11    Archive Date: 07/14/11

DOCKET NO.  10-11 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for a disorder claimed as lower extremity pain from the waist down to the legs and feet, to include as a result of cold injury.

2.  Entitlement to a rating in excess of 30 percent for the residuals of cold injury to the right hand.

3.  Entitlement to a rating in excess of 30 percent for the residuals of cold injury to the left hand.

4.  Entitlement to an effective date earlier than November 13, 2006, for the award of service connection for the residuals of cold injury to the hands.

5.  Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for degenerative disc disease and spinal stenosis of the lumbar spine claimed as residuals of a May 12, 1978, myelogram by the Department of Veterans Affairs.

6.  Entitlement to a total disability rating as a result of individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Calvin Hansen, Attorney


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from March 1955 to February 1958.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions in June 2009 and February 2010 by the Lincoln, Nebraska, Regional Office (RO) of the Department of Veterans Affairs (VA).  The United States Court of Appeals for Veterans Claims (hereinafter "the Court") has held that a request for a TDIU, whether expressly raised by Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather can be part of a claim for increased compensation.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  The issue may, however, be addressed separately for clarity and for matters related to decision format, issue organization, and style.  The Board finds the issues for appellate review are more appropriately addressed as provided on the title page of this decision.

The Board notes that VA treatment records were added to the claims file subsequent to a March 2010 statement of the case as to the increased rating and earlier effective date issues on appeal.  No pertinent evidence as to the issues addressed in that statement of the case was received and additional Agency of Original Jurisdiction (AOJ) consideration of the evidence is not required.  But see 38 C.F.R. § 20.1304 (2010).

A review of the record reveals that an unappealed March 2009 Board decision denied entitlement to a back disorder based upon a determination that there was no evidence of a chronic back disorder.  The evidence added to the record since that decision includes medical evidence demonstrating a chronic back disorder with subjective complaints including shooting electric shock-type pain down the lower extremities to the feet.  The Board notes, however, that the Veteran has not asserted that his claim for service connection for a back disorder should be reopened but instead has perfected an appeal claiming that his back disorder was the result of VA medical treatment in May 1978.  But see Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996) (the Board is required to determine whether new and material evidence has been presented when a claim has been previously disallowed based upon the same factual basis).  As the 1151 claim on appeal is based upon legal entitlement distinct from the previously denied claim, the Board finds new and material evidence consideration is not required.

The record also shows the RO has adjudicated the specific issue of entitlement to service connection for pain from the waist down the legs into the feet and that the Veteran perfected an appeal as to this issue.  The March 2009 Board decision, however, denied entitlement to service connection for a right lower extremity disorder and that determination has become final.  It is significant to note that in his September 2009 claim the Veteran requested entitlement to service connection for frostbite to the right and left lower extremities, but that he subsequently asserted he had radiating pain down the legs as a result of VA medical treatment in 1978 which is addressed in the 1151 issue on appeal.  Although the Veteran has provided no additional statements as to any current lower extremity disorders due to frostbite, the Board finds this matter is properly construed as part of the service connection issue on appeal.  The Court has held that VA is obligated to consider all issues reasonably inferred from the evidence of record.  Douglas v. Derwinski, 2 Vet. App. 103, 109 (1992).  In light of the evidence of record as to this matter the Board finds the Veteran is not prejudiced by this action.

There is no indication, however, either from the Veteran's statements or from the other evidence of record that the current service connection claim for a disability manifested by lower extremity pain, including as a result of frostbite, is inextricably intertwined with a previously denied back or right lower extremity claims which if reopened could substantiate the present claim upon secondary or aggravation service connection entitlement theories.  In correspondence dated in November 2009 the RO notified the Veteran, in essence, that his statements as to bilateral hip and bowel and bladder disorders had been construed as part of his 1151 claim.  He was requested to respond to that correspondence if that was not his intent.  No subsequent response as to the matter was received.  Therefore, the Board finds the issues listed on the title page of this decision have been adequately developed and are the only matters for appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of this appeal has been obtained.  

2.  A disorder claimed as lower extremity pain from the waist down to the legs and feet was not manifest during active service and is not shown to have developed as a result of an established event, injury, or disease during active service.

3.  The residuals of cold injury to the right hand are manifested by no more than arthralgia or other pain, numbness, or cold sensitivity plus two or more of the following: tissue loss, nail abnormalities, color changes, locally impaired sensation, hyperhidrosis, and X-ray abnormalities.

4.  The residuals of cold injury to the left hand are manifested by no more than arthralgia or other pain, numbness, or cold sensitivity plus two or more of the following: tissue loss, nail abnormalities, color changes, locally impaired sensation, hyperhidrosis, and X-ray abnormalities.

5.  Effective dates for the award of service connection for the residuals of cold injury to the right and left hands were assigned from the date of an original claim on November 13, 2006.

6.  There is no evidence of any earlier unadjudicated formal or informal claims for entitlement to service connection for the residuals of cold injury to the right and left hands.

7.  The evidence of record demonstrates the Veteran's degenerative disc disease and spinal stenosis of the lumbar spine were not incurred as a result of VA hospital care, medical or surgical treatment, examination, training and rehabilitation services, or a compensated work therapy program.

8.  The Veteran's service-connected disabilities are not shown to be so disabling as to preclude him from securing or following substantially gainful employment in keeping with his education and occupational experience.


CONCLUSIONS OF LAW

1.  A disorder claimed as lower extremity pain from the waist down to the legs and feet was not incurred in or aggravated by military service.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303 (2010).

2.  The criteria for a rating in excess of 30 percent for the residuals of cold injury to the right hand are not met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R. § 4.104, Diagnostic Code 7122 (2010).

3.  The criteria for a rating in excess of 30 percent for the residuals of cold injury to the left hand are not met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R. § 4.104, Diagnostic Code 7122 (2010).

4.  The criteria for an effective date earlier than November 13, 2006, for the award of service connection for the residuals of cold injury to the right and left hands have not been met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2010); 38 C.F.R. § 3.400 (2010).

5.  The criteria for entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for degenerative disc disease and spinal stenosis of the lumbar spine have not been met.  38 U.S.C.A. § 1151 (West 2002 & Supp. 2010); 38 C.F.R. § 3.361 (2010).

6.  The criteria for entitlement to a TDIU have not been met.  38 U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. §§ 3.340, 4.1, 4.16 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the Court have been fulfilled by information provided to the Veteran in letters from the RO dated in November 2006, December 2006, September 2009, and January 2010.  Those letters notified the Veteran of VA's responsibilities in obtaining information to assist in completing his claims and identified the Veteran's duties in obtaining information and evidence to substantiate his claims.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).  The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008, removing the sentence in subsection (b)(1) stating that VA will request the claimant provide any evidence in the claimant's possession that pertains to the claim.  Subsection (b)(3) was also added and notes that no duty to provide § 5103(a) notice arises "[u]pon receipt of a Notice of Disagreement" or when "as a matter of law, entitlement to the benefit claimed cannot be established."  73 Fed. Reg. 23,353-23,356 (Apr. 30, 2008).  

With regard to increased disability rating claims, the law requires VA to notify the claimant that to substantiate a claim the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing his or her entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular Veteran's circumstances; that is, VA need not notify a Veteran of alternative diagnostic codes that may be considered or notify him or her of any need for evidence demonstrating the effect that the worsening of the disability has on the particular Veteran's daily life.  Vazquez-Flores, 580 F.3d at 1270.  Adequate notice was provided in this case.

The Court in Dingess/Hartman has held that the VCAA notice requirements applied to all elements of a claim.  Notice as to these matters was also provided in the RO's November 2006 correspondence.  The notice requirements pertinent to the issues on appeal have been met and all identified and authorized records relevant to these matters have been requested or obtained.  The VCAA duty to assist requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim and in claims for disability compensation requires that VA provide medical examinations or obtain medical opinions when necessary for an adequate decision.  38 C.F.R. § 3.159.  For records not in the custody of a Federal department or agency, reasonable efforts will generally consist of an initial request for the records and, if the records are not received, at least one follow-up request.  38 C.F.R. § 3.159(c)(1).  For records in the custody of a Federal department or agency, VA must make as many requests as are necessary to obtain any relevant records, unless further efforts would be futile; however, the claimant must cooperate fully and, if requested, must provide enough information to identify and locate any existing records.  38 C.F.R. § 3.159(c)(2).  

The available record in this case includes morning reports, VA treatment and examination reports, private treatment records, and lay statements provided in support of the claims.  The Board notes that the record indicates the Veteran's VA claims file was reconstructed in 1990 and that his service treatment records may have been lost due to a fire at the National Personnel Records Center (NPRC) in July 1973.  In such cases, VA has a heightened duty to assist in developing evidence that might support the claims, including the duty to search for alternative medical records.  See Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  

VA efforts to assist the Veteran in obtaining evidence in support of his claims have been adequate.  Although the Veteran reported in a December 2006 National Archives and Records Administration (NARA) form that he was hospitalized during active service for injuries including to a leg and to the back, he has not provided information sufficient to warrant additional VA efforts to attempt to obtain copies of any alternative medical records.  The Veteran was notified in February 2007 that the information he had provided was insufficient.  He has provided no additional information as to these matters and he has identified no existing evidence that could substantiate his claims.  Although the Veteran has also asserted that records associated with his VA treatment in 1978 may be incomplete due to records filing errors because of possible confusion with a veteran of a similar name, the Board finds the available 1978 VA treatment and hospital records are substantially complete and that there is no indication of any missing records.  

The Board also notes that at his December 2009 VA spine examination the Veteran provided the examiner personal copies of medical records dated October 22, 2009, including a report of a magnetic resonance imaging scan (MRI).  The examiner is shown to have considered the report.  The source of this report, however, was not identified and the copies were not submitted for inclusion in the record.  VA treatment records obtained by the RO do not include the October 2009 MRI report nor was the report discussed in a December 2009 treatment record addressing the Veteran's complaints of joint pain.  The Veteran is shown to have been adequately advised over the course of this appeal of his responsibilities in providing sufficient information and evidence to VA and the Board finds a remand to obtain a copy of this report is not required.  The Board also notes that the pertinent information from the October 22, 2009, MRI record was provided in the December 2009 VA examination report.  Further attempts to obtain additional evidence are unnecessary.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).

VA regulations provide that a medical examination or medical opinion is necessary if the record does not contain sufficient competent medical evidence to decide the claim, but includes competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of disability, establishes that the veteran suffered an event, injury, or disease in service, or has a disease or symptoms of a disease manifest during an applicable presumptive period, and indicates the claimed disability or symptoms may be associated with the established event, injury, or disease.  38 C.F.R. § 3.159(c)(4).  The Court has held the types of evidence that "indicate" that a current disability "may be associated" with military service include credible evidence of continuity and symptomatology such as pain or other symptoms capable of lay observation.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The Court has held, however, that VA was not required to provide a medical examination when there was no credible evidence establishing an event, injury, or disease in service.  Bardwell v. Shinseki, 24 Vet. App. 36 (2010).  In this case, there is no evidence of a present leg disability or persistent symptoms, including as a result of frostbite, for which direct service connection must be considered and no credible evidence establishing an event, injury, or disease involving a specific leg during active service.  It is significant to note that a VA cold injuries protocol examination found the joints of the Veteran's feet were not involved as a cold injured area.  The Board finds an additional VA examination addressing the service connection issue on appeal is not required.

The Court has held that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that VA medical opinions obtained in this case are adequate as they are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints and symptoms.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).  Although the December 2009 VA spine examiner erroneously noted there was no evidence of any myelogram in the Veteran's records, a May 1978 VA hospital summary noting that a posterior fossa myelogram was normal was included in records received for inclusion in the claims file on October 2, 2009.  The examiner also stated that the Veteran gave a convincing story that a myelogram was completed in 1978, but that whether or not he underwent a myelogram in 1978 was not relevant in this case because he had a chronic degenerative and acquired back disorder that was the result of wear and tear on the back and which took years to develop.  The Board finds the available medical evidence is sufficient for adequate determinations.  There has been substantial compliance with all pertinent VA law and regulations and to move forward with the claims would not cause any prejudice to the appellant.

Service Connection Claim

Service connection may be granted for a disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of preexisting injury suffered or disease contracted in line of duty.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  

In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  For the showing of chronic disease in service, there are required a combination of manifestations sufficient to identify a disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the merits, there must be medical evidence of (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that a veteran seeking disability benefits must establish the existence of a disability and a connection between service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

The Court has also held that medical evidence is required to demonstrate a relationship between a present disability and the continuity of symptomatology demonstrated if the condition is not one where a lay person's observations would be competent.  See Clyburn v. West, 12 Vet. App. 296 (1999).  

Lay evidence is competent to establish observable symptomatology; however, VA may make credibility determinations as to whether the evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr, 21 Vet. App. 303.  In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the Federal Circuit held that whether lay evidence is competent and sufficient in a particular case is an issue of fact and that lay evidence can be competent and sufficient to establish a diagnosis when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

In Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006), the Federal Circuit held that the lay evidence presented by a veteran concerning his continuity of symptoms after service may generally be considered credible and ultimately competent, regardless of a lack of contemporaneous medical evidence.  The Federal Circuit has also recognized the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor one medical opinion over another provided it offers an adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 429 (1995).

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 3.102 (2010).

In this case, that available evidence is negative for complaint, treatment, or diagnosis of an injury or disease during active service manifested by pain from the waist down to the legs and feet.  The record shows the Veteran's previous service connection claim for a right lower extremity disorder (identified in his November 2006 claim as below the knee) as a result of an injury sustained in August 1955 was addressed in an unappealed March 2009 Board decision.  

In his September 2009 claim the Veteran requested entitlement to service connection for the residuals of frostbite to the left and right lower extremities; however, he has provided no evidence of a lower extremity disability due to cold injury or persistent symptoms of any such disability.  In correspondence subsequently received in September 2009 he asserted that he had radiating pain down the legs as a result of VA medical treatment in 1978.  He provided no specific information as to this claim in his March 2010 notice of disagreement or his July 2010 substantive appeal.

VA treatment records are negative for complaint, diagnosis, or treatment for residuals of cold injury to the lower extremity.  VA cold injury protocol examination reports dated in May 2009 and October 2009 noted the Veteran described a history of frostbite injuries to the hands, primarily the fingers, during combat training in 1956 in Germany.  The examiner also noted the joints of the feet were not involved.  A December 2009 VA spine examination report noted the Veteran complained of an electrical shock-type pain radiating from his lower back down the legs from the anterior and posterior thighs to the knees and ankles.  The pain stopped at the toes and they were not involved.  An examination revealed active movement against full resistance to all lower extremity muscles, normal muscle tone, normal lower extremity sensation, and normal reflexes of the lower extremities.  A December 2009 VA treatment report noted laboratory results for sedimentary rate and rheumatoid factor were positive for rheumatoid arthritis.

Based upon the evidence of record, the Board finds that lower extremity pain from the waist down to the legs and feet was not manifest during active service and is not shown to have developed as a result of an established event, injury, or disease during active service.  There is no competent and credible evidence of sufficient probative weight of a present leg disability or of any persistent leg symptoms as a result of frostbite.  The Board notes that although the Veteran is competent to report continued symptoms, he does not have medical expertise and therefore cannot provide a competent opinion regarding diagnosis or causation of a current disability.  As a layperson without the appropriate medical training and expertise, the Veteran is simply not competent to provide a probative opinion on a medical matter, such as whether there exists a current disability and to provide a medical nexus between any current disability and service.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The most probative evidence of record is the medical evidence in this case that demonstrates that the Veteran's cold injuries during active service did not involve the feet.  Therefore, the claim for entitlement to service connection for a disorder manifested by lower extremity pain from the waist down to the legs and feet must be denied.  

When all the evidence is assembled VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the evidence in this case is against the Veteran's claim.

Increased Rating Claims

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).

The Court has held that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Separate compensable evaluations may be assigned for separate periods of time if such distinct periods are shown by the competent evidence of record during the appeal, a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

It is the responsibility of the rating specialist to interpret reports of examination in the light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2010).  

Consideration of factors wholly outside the rating criteria constitutes error as a matter of law.  Massey v. Brown, 7 Vet. App. 204, 207-08 (1994).  Evaluation of disabilities based upon manifestations not resulting from service-connected disease or injury and the pyramiding of ratings for the same disability under various diagnoses is prohibited.  38 C.F.R. § 4.14 (2010).

The Court has held that disabilities may be rated separately without violating the prohibition against pyramiding unless the disorder constitutes the same disability or symptom manifestations.  See Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  A separate rating, however, must be based upon additional disability.  If the Veteran does not at least meet the criteria for a zero percent rating under either of those codes, there is no additional disability for which a rating may be assigned.  See Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997) (assignment of zero-percent ratings is consistent with requirement that service connection may be granted only in cases of currently existing disability).  

The absence of contemporaneous medical evidence may be weighed as a factor in determining the credibility of lay evidence, but lay evidence cannot be determined to lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan, 451 F.3d at 1337.  

When there is a question as to which of two evaluations to apply, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating, otherwise the lower rating shall be assigned.  38 C.F.R. § 4.7 (2010).

7122
Cold injury residuals:
Rating

With the following in affected parts:
 

Arthralgia or other pain, numbness, or cold sensitivity plus two or more of the following: tissue loss, nail abnormalities, color changes, locally impaired sensation, hyperhidrosis, X-ray abnormalities (osteoporosis, subarticular punched out lesions, or osteoarthritis)
30

Arthralgia or other pain, numbness, or cold sensitivity plus tissue loss, nail abnormalities, color changes, locally impaired sensation, hyperhidrosis, or X-ray abnormalities (osteoporosis, subarticular punched out lesions, or osteoarthritis)
20

Arthralgia or other pain, numbness, or cold sensitivity
10
Note 1: Separately evaluate amputations of fingers or toes, and complications such as squamous cell carcinoma at the site of a cold injury scar or peripheral neuropathy, under other diagnostic codes. Separately evaluate other disabilities that have been diagnosed as the residual effects of cold injury, such as Raynaud's phenomenon, muscle atrophy, etc., unless they are used to support an evaluation under diagnostic code 7122.
Note 2: Evaluate each affected part (e.g., hand, foot, ear, nose) separately and combine the ratings in accordance with 38 C.F.R. § 4.25 and 38 C.F.R. § 4.26.
38 C.F.R. § 4.104, Diagnostic Code 7122 (2010).

Evaluation of Ankylosis or Limitation of Motion of Single or Multiple Digits of the Hand  

(1) For the index, long, ring, and little fingers (digits II, III, IV, and V), zero degrees of flexion represents the fingers fully extended, making a straight line with the rest of the hand.  The position of function of the hand is with the wrist dorsiflexed 20 to 30 degrees, the metacarpophalangeal and proximal interphalangeal joints flexed to 30 degrees, and the thumb (digit I) abducted and rotated so that the thumb pad faces the finger pads.  Only joints in these positions are considered to be in favorable position.  For digits II through V, the metacarpophalangeal joint has a range of zero to 90 degrees of flexion, the proximal interphalangeal joint has a range of zero to 100 degrees of flexion, and the distal (terminal) interphalangeal joint has a range of zero to 70 or 80 degrees of flexion.  
(2) When two or more digits of the same hand are affected by any combination of amputation, ankylosis, or limitation of motion that is not otherwise specified in the rating schedule, the evaluation level assigned will be that which best represents the overall disability (i.e., amputation, unfavorable or favorable ankylosis, or limitation of motion), assigning the higher level of evaluation when the level of disability is equally balanced between one level and the next higher level.
(3) Evaluation of ankylosis of the index, long, ring, and little fingers: (i) If both the metacarpophalangeal and proximal interphalangeal joints of a digit are ankylosed, and either is in extension or full flexion, or there is rotation or angulation of a bone, evaluate as amputation without metacarpal resection, at proximal interphalangeal joint or proximal thereto. (ii) If both the metacarpophalangeal and proximal interphalangeal joints of a digit are ankylosed, evaluate as unfavorable ankylosis, even if each joint is individually fixed in a favorable position. (iii) If only the metacarpophalangeal or proximal interphalangeal joint is ankylosed, and there is a gap of more than two inches (5.1 cm.) between the fingertip(s) and the proximal transverse crease of the palm, with the finger(s) flexed to the extent possible, evaluate as unfavorable ankylosis. (iv) If only the metacarpophalangeal or proximal interphalangeal joint is ankylosed, and there is a gap of two inches (5.1 cm.) or less between the fingertip(s) and the proximal transverse crease of the palm, with the finger(s) flexed to the extent possible, evaluate as favorable ankylosis.  
(4) Evaluation of ankylosis of the thumb: (i) If both the carpometacarpal and interphalangeal joints are ankylosed, and either is in extension or full flexion, or there is rotation or angulation of a bone, evaluate as amputation at metacarpophalangeal joint or through proximal phalanx. (ii) If both the carpometacarpal and interphalangeal joints are ankylosed, evaluate as unfavorable ankylosis, even if each joint is individually fixed in a favorable position. (iii) If only the carpometacarpal or interphalangeal joint is ankylosed, and there is a gap of more than two inches (5.1 cm.) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers, evaluate as unfavorable ankylosis. (iv) If only the carpometacarpal or interphalangeal joint is ankylosed, and there is a gap of two inches (5.1 cm.) or less between the thumb pad and the fingers, with the thumb attempting to oppose the fingers, evaluate as favorable ankylosis.  
(5) If there is limitation of motion of two or more digits, evaluate each digit separately and combine the evaluations.

IV. Limitation of Motion of Individual Digits 
Rating
Major     Minor
5228
Thumb, limitation of motion: With a gap of more than two inches (5.1 cm.) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers



20



20

With a gap of one to two inches (2.5 to 5.1 cm.) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers


10


10

With a gap of less than one inch (2.5 cm.) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers.


0


0
5229
Index or long finger, limitation of motion: With a gap of one inch (2.5 cm.) or more between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, or; with extension limited by more than 30 degrees




10




10

With a gap of less than one inch (2.5 cm.) between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, and; extension is limited by no more than 30 degrees.



0



0
5230
Ring or little finger, limitation of motion: Any limitation of motion

0

0

38 C.F.R. § 4.71a, Diagnostic Codes 5228, 5229, 5230 (2010).

The Court has held that diagnostic codes predicated on limitation of motion do not prohibit consideration of a higher rating based on functional loss due to pain on use or due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  VA regulations require that a finding of dysfunction due to pain must be supported by, among other things, adequate pathology.  38 C.F.R. § 4.40 (2010).  "[F]unctional loss due to pain is to be rated at the same level as the functional loss when flexion is impeded."  Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1993).  

In this case, the record shows the Veteran reported he was treated in service for frostbite of the hands, primarily the fingers, during combat training in Germany in 1956.  His service treatment records are unavailable and presumed to have been lost due to fire.  

On VA examination in May 2009 the Veteran complained of cold sensitivity, pain, decreased sensation, and paresthesias that worsened when he was exposed to cooler ambient temperatures.  It was noted that he did not describe any nighttime pain, spasming, or cramping and that there was no associated weakness.  He also reported that over the years he had noticed thickening of his fingernails.  The examiner noted that the signs and symptoms of acute injury included pain, numbness, tingling, discoloration, and tissue loss which affected part or all of the fingers and that the acute injury symptoms lasted one day.  The disorder was self treated with warming.  There was no history of amputation related to cold injury, other tissue loss, Raynaud's phenomenon, or hyperhydrosis of the affected parts.  

There was present intermittent pain to the tips of the fingers that worsened in cold weather and that was described as sharp and of moderate severity.  Bilateral tingling was mild.  There was no evidence weakness, swelling, muscle cramping after use, recurrent fungal infection, history of abnormal color, breakdown or ulceration, nail abnormalities, arthritis or stiffness of joints, or change in skin thickness in the cold-injured areas.  An examination of the skin of the right and left hands revealed normal color, thickness, temperature, moisture, texture, and hair growth.  There was thickening of the nails, but no fungus or callous formation.  Reflex examination revealed hypoactive biceps muscles, bilaterally.  Sensory function examination revealed decreased sensation to light touch testing to the fingers of both hands.  The nerves affected involved the small fiber cutaneous nerves.  Radial pulses were normal and the joints of the hand were not involved.  X-ray examination revealed normal hands with no evidence for cold exposure.  

The examiner provided diagnoses including cold exposure injury with residual decreased sensation of the fingers of the left and right hands (neuropathy) and cold sensitivity to the bilateral hands and fingers.  It was noted the disorder had mild effects on traveling, moderate effects on chores and recreation, and limited activities in colder environments.  The examiner found it was at least as likely as not that the Veteran's residuals of cold sensibility and decreased sensation were due to or the result of frostbite injuries during active service in Germany in 1956.  

The examiner noted similar findings in an October 2009 VA cold injury protocol examination report, but also conducted an assessment of the joints of the hands and fingers.  The Veteran complained of pain and discomfort over the dorsum of the right hand over the right second and third metacarpals.  He stated he experienced occasional swelling, tenderness, achiness, and stiffness in the hand, primarily to the middle and index fingers.  He reported some mild decrease in strength with occasional difficulty manipulating fine items and dropping of items.  He took over-the-counter pain relief medication as necessary with minimal benefit.  Flare-ups occurred weekly and were precipitated by repetitive activity and cold exposure.  The symptoms were alleviated by rest, activity limitation, over-the-counter medication, and heat.  The disorder was described as gradually worsening.  

An examination revealed no constitutional symptoms of arthritis or inflammatory arthritis.  Range of motion of the second, third, fourth, and fifth finger in the metacarpophalangeal joints was from 0 to 90 degrees, bilaterally, in the proximal interphalangeal joints was from 0 to 100 degrees, bilaterally, and in the distal interphalangeal joint was from 0 to 80 degrees, bilaterally.  There were no deformities or anatomical defects in the hands and grip strengths were 5/5.  It was noted the Veteran was able to touch the tip of his thumb to all fingertips.  The diagnoses were extensor tendonitis, residuals of fracture, to the right middle and index fingers.  

VA treatment records dated in December 2009 noted the Veteran complained of pain in the bilateral knuckles, left ankle, left elbow, and many other joints.  Laboratory testing revealed a sedimentary rate and rheumatoid factor that were positive for rheumatoid arthritis.  

Based upon the evidence of record, the Board finds the Veteran's service-connected residuals of cold injury to the right and left hands are manifested by no more than arthralgia or other pain, numbness, or cold sensitivity plus two or more of the following: tissue loss, nail abnormalities, color changes, locally impaired sensation, hyperhidrosis, and X-ray abnormalities.  The assigned 30 percent ratings are the maximum schedular ratings available under diagnostic code 7122.  

The Board notes that service connection has been established for extensor tendonitis as residuals of fractures to the right middle and index fingers in a July 2007 rating decision, but that noncompensable ratings have been assigned.  Clearly, the Veteran is competent to assert that he is more severely disabled than currently evaluated.  However, the Board concludes that the observations of a skilled professional are more probative of the Veteran's degree of impairment.  There is no indication based upon a comprehensive review of the record that any higher alternative, staged, or separate ratings are warranted.  Therefore, entitlement to ratings in excess of 30 percent for the residuals of cold injury to the right hand and in excess of 30 percent for the residuals of cold injury to the left hand must be denied. 

The Board further finds there is no evidence of any unusual or exceptional circumstances related to these service-connected disorders that would take the Veteran's case outside the norm so as to warrant an extraschedular rating.  The disabilities are adequately rated under the available schedular criteria and the objective findings of physical impairment are well documented.  

The Court in Thun v. Peake, 22 Vet. App. 111 (2008), has established a three-step inquiry for determining whether a Veteran is entitled to extraschedular rating consideration.  First, determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, then determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors, such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

Although the evidence indicates the Veteran is unable to engage in and maintain gainful employment as a result of medical disabilities, the Board finds the overall evidence of record in this case is not indicative of a marked interference with employment as a result of the service-connected residuals of cold injury to the hands.  In fact, a July 1997 private medical statement noted the Veteran was unable to return to his normal activity due to a prior myocardial infarction and that he was believed to be disabled for any meaningful activity.  VA examination reports indicate the Veteran retired in 1996 due to age or duration of work and also that he had retired because of a myocardial infarction.  Therefore, referral by the RO to the Chief Benefits Director of VA's Compensation and Pension Service, under 38 C.F.R. § 3.321, is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).  The preponderance of the evidence is against the Veteran's claims for an increased rating.

Earlier Effective Date Claim

VA law provides that the effective date for an award of disability compensation based on an original claim for direct service connection, if the claim is received within one year after separation from service, shall be the day following separation from active service or the date entitlement arose; otherwise, and for reopened claims, it shall be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.400 (2010).  

The Court has held that the failure to consider evidence which may be construed as an earlier application or claim, formal or informal, that would have entitled the claimant to an earlier effective date is remandable error.  See Lalonde v. West, 7 Vet. App. 537, 380 (1999); see also 38 U.S.C.A. § 7104(a); Servello v. Derwinski, 3 Vet. App. 196, 198-99 (1992).  The Court has held, however, that the Board is not required to conjure up issues that were not raised by an appellant.  See Brannon v. West, 12 Vet. App. 32 (1998).

VA regulations also provide that the terms claim and application mean a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement, to a benefit.  38 C.F.R. § 3.1(p) (2010).  Generally, the date of receipt of a claim is the date on which a claim, information, or evidence is received by VA.  38 C.F.R. § 3.1(r).

Based upon the evidence of record, the Board finds that effective dates for the award of service connection for the residuals of cold injury to the right and left hands prior to November 13, 2006, are not warranted.  The presently assigned effective dates are show to have been awarded from the date of VA receipt of the original claim on November 13, 2006.  There is no evidence of any earlier unadjudicated formal or informal claims for entitlement to service connection for the residuals of cold injury to the right and left hands.  Therefore, the claim for entitlement to an earlier effective date must be denied.  The preponderance of the evidence is against the Veteran's claim.

1151 Claim

VA regulations provide that benefits under 38 U.S.C. 1151(a), for claims received by VA on or after October 1, 1997, for additional disability or death due to hospital care, medical or surgical treatment, examination, training and rehabilitation services, or compensated work therapy program, require actual causation not the result of continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished, unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  The additional disability or death must not have been due to the veteran's failure to follow medical instructions.  38 C.F.R. § 3.361 (2010).  

To establish causation the evidence must show that the hospital care, medical or surgical treatment, or examination resulted in the veteran's additional disability or death.  Merely showing that a veteran received care, treatment, or examination and that the veteran has an additional disability or died does not establish cause.  Hospital care, medical or surgical treatment, or examination cannot cause the continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished unless VA's failure to timely diagnose or properly treat the disease proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c).

It must be shown that the hospital care, medical or surgical treatment, or examination caused the veteran's additional disability or death and that (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider or that (ii) VA furnished the hospital care, medical or surgical treatment, or examination without the veteran's or, in appropriate cases, the veteran's representative's informed consent.  38 C.F.R. § 3.361(d)(1).

In this case, VA hospital records dated in May 1978 show the Veteran was hospitalized for a period of 12 days and provided a diagnosis of right sudden hearing loss.  The hospital summary report noted that a posterior myelogram was normal and that the Veteran had done well throughout his admission.  His hearing loss appeared to be idiopathic with a strong suspicion by history of a viral-type labyrinthitis.  He was advised to return in six months for a repeat audiogram and to take aspirin each day.  [Other VA medical records added to the claims file in February 2010 dated in May 1978 show the Veteran provided consent for the myelogram procedure and that he was doing well after his posterior fossa myelogram.]

In a December 2006 NARA form the Veteran reported that he had been treated for injuries including to the back from August 1955 to October 1955 at the base hospital in Fort Hood, Texas.  No specific information as to the nature of the back injury or treatment received was provided.

In correspondence dated in September 2009 the Veteran requested entitlement to compensation under the provision of 38 U.S.C.A. § 1151 for an additional disability as a result of myelogram surgery on May 12, 1978, at the Omaha, Nebraska, VA Medical Center.  In a separate statement he expressed his belief that the myelogram performed in 1978 had been botched because he had experienced subsequent problems with swelling, redness, pain, and walking at times.  In support of his claim he provided copies of statements from his spouse, his brother, and his daughter (shown to have been signed in October 2002, but first received by VA in September 2009) which described problems he had experienced with his back.  The statement from his brother also recalled his having accompanied the Veteran to the hospital for his myelogram in May 1978 and of the Veteran having complained of back trouble since then.

On VA spine examination in December 2009 the Veteran reported that during a 1978 myelogram he recalled having heard someone say something to the affect that "the needle went through the other side" and immediately having had lower lumbar pain.  He stated he had to stay overnight and lay on his side because there was some fluid leaking out of his back.  He reported he had been given pain medication on discharge.  He stated his pain had its onset in 1978 and that he had experienced constant pain with some relief using ice, heat, massage, or aspirin.  The examiner noted an October 2009 MRI report of the lumbar spine revealed bulging at L3-L4 and L4-L5, moderate acquired spinal stenosis at L4-L5, mild acquired spinal stenosis at L3-L5 (possible typographical error that should refer to the L3-L4 vertebra), and a very small central disc protrusion at L5-S1.  The diagnoses included degenerative disc disease and spinal stenosis of the lumbar spine which were less likely as not (less than a 50/50 probability) caused by or the result of a VA myelogram in 1978.  

The examiner apparently erroneously noted there was no evidence of a myelogram in the Veteran's records, but found that the Veteran gave a convincing story that a myelogram was completed in 1978.  It was further noted that whether or not he underwent a myelogram in 1978 was not relevant in this instance because he had a chronic degenerative and acquired back disorder that was the result of wear and tear on the back which took years to develop.  The examiner also reported that rare complications from myelogram included injury to the nerve roots from the needle or from bleeding into the spaces around the roots and that arachnoiditis and seizures could occur after the procedure.  It was noted that there was no medical literature or medical evidence that a myelogram was a cause of degenerative disc disease or spinal stenosis.  The examiner also noted that the Veteran had a recent diagnosis of rheumatoid arthritis that could be contributing to his pain and found that it was less likely the Veteran's lumbar spine or back pain and numbness were due to service.

Based upon the evidence of record, the Board finds the Veteran's degenerative disc disease and spinal stenosis of the lumbar spine were not incurred as a result of VA hospital care, medical or surgical treatment, examination, training and rehabilitation services, or a compensated work therapy program.  Although the Veteran, his spouse, his brother, and his daughter are considered competent to provide evidence as to problems the Veteran complained of or experienced with back pain, the Board finds the statements provided which assert that he had manifest symptoms of a back disorder since a May 12, 1978, VA myelogram are not credible.  These reports are inconsistent with the evidence of record, including the May 1978 VA hospital discharge summary report, and were provided many years after the fact.  There is no objective evidence of a back disability prior to October 22, 2009.  Further, even assuming the Veteran's contentions of continuous back symptoms since the 1978 myelogram to be credible, such a continuity of symptomatology is not an adequate basis for the grant of the benefit sought.  Rather, there must be evidence indicating not only additional back disability due to VA treatment but also competent evidence that such disability is as a result of either carelessness, negligence, lack of proper skill, error in judgment, or a similar instance of fault on the part of VA providers; or due to an event not reasonably foreseeable.  In the present case, neither the Veteran nor other lay persons have been shown to possess the requisite expertise, training, or credentials to make such a medical determination.  Accordingly, his lay opinion in this particular regard does not constitute competent evidence and lacks probative value.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992). 

The Board also finds that the December 2009 VA examiner's opinion is persuasive that the Veteran's present back disorders were not incurred as a result of VA treatment in 1978.  The examiner is shown to have conducted a thorough examination of the Veteran, to have substantially reviewed all pertinent medical evidence, to have conducted a search of the relevant medical literature, and to have adequately considered the Veteran's claims.  An adequate rationale was provided in support of the examiner's opinion, including that the Veteran's present back disorders were degenerative and acquired disorders that were the result of wear and tear and which took years to develop.  Therefore, the claim for entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for degenerative disc disease and spinal stenosis of the lumbar spine must be denied.  The preponderance of the evidence is against the Veteran's claim.

TDIU

VA law provides that a total rating for compensation may be assigned where the schedular rating is less than total when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) Disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) Disabilities resulting from common etiology or a single accident, (3) Disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) Multiple injuries incurred in action, or (5) Multiple disabilities incurred as a prisoner of war.  It is provided further that the existence or degree of nonservice-connected disabilities or previous unemployability status will be disregarded where the required percentages for the service-connected disability or disabilities are met and in the judgment of the rating agency such service-connected disabilities render the veteran unemployable.  38 C.F.R. § 4.16(a) (2010).  

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Therefore, in the case of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet these schedular percentage standards, the case should be submitted to the Director, Compensation and Pension Service, for extraschedular consideration.  38 C.F.R. § 4.16(b).  The service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16(b).

Age may not be considered as a factor in evaluating service-connected disability; and unemployability, in service-connected claims, associated with advancing age or intercurrent disability, may not be used as a basis for a total disability rating.  38 C.F.R. § 4.19 (2010).

The Court has held that in determining whether the veteran is entitled to a total disability rating based upon individual unemployability neither his nonservice-connected disabilities nor his advancing age may be considered.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  Id.  

In this case, VA records show that service connection has been established for the residuals of cold injury to the right hand (30 percent), the residuals of cold injury to the left hand (30 percent), bilateral hearing loss (10 percent), tinnitus (10 percent), extensor tendonitis as residuals of fracture to the right middle finger (0 percent), and extensor tendonitis as residuals of fracture to the right index finger (0 percent).  A combined 60 percent disability rating was assigned.  

In his August 2009 VA Form 21-8940, Application for Increased Compensation Based on Unemployability, the Veteran reported he was unable to work because of "all" of his service-connected disabilities.  He stated he had been employed as a highway foreman with the State of Nebraska, Department of Roads, from 1961 to 1996 and that he had become too disabled to work in 1996.  He also reported that he had completed high school and that he had completed no other education or training prior to becoming disabled.  In an October 2009 statement an official from the Veteran's former employer noted he had retired and had received a lump sum payment in August 1997.  There was no indication of retirement due to disability.

A July 1997 private medical statement noted the Veteran was unable to return to his normal activity due to a prior myocardial infarction and that he was disabled for any meaningful activity.  VA examination reports dated in May 2009, October 2009, and December 2009 indicate the Veteran retired in 1996 due to age or duration of work and that he had retired because of a myocardial infarction.  The service-connected disabilities in the May 2009 and October 2009 reports were noted to have no more than moderate effects on his usual daily activities.  A January 2009 VA treatment report also noted the Veteran had normal left ear hearing with low frequencies and moderate hearing loss in the high frequencies and that he had severe to profound right ear hearing loss with low frequencies and severe hearing loss in the high frequencies.  Records show he was provided a left ear hearing aid in September 2007.  

Based upon the evidence of record, the Board finds the Veteran's service-connected disabilities are not shown to be so disabling as to preclude him from securing or following substantially gainful employment in keeping with his education and occupational experience.  While the Veteran's statements regarding an inability to work for many years due to physical disability are credible, the Board finds that greater probative weight should be accorded the objective clinical findings in this case as outlined above that do not show a level of disability associated with the Veteran's service-connected disabilities that would prevent obtaining and maintaining gainful employment.  Therefore, his statements that he is unemployable solely due to service-connected disability are not credible.  The schedular rating criteria for TDIU are not met in this case and a referral for extra-schedular consideration is not warranted.  The medical evidence in this case is persuasive that the Veteran is unemployable as a result of his nonservice-connected medical disabilities and that his service-connected disabilities have no more than a moderate effect on his activities of daily living.  Therefore, the claim for entitlement to TDIU must be denied.  The preponderance of the evidence is against the claim.









	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for a disorder claimed as lower extremity pain from the waist down to the legs and feet is denied.

Entitlement to a rating in excess of 30 percent for the residuals of cold injury to the right hand is denied.

Entitlement to a rating in excess of 30 percent for the residuals of cold injury to the left hand is denied.

Entitlement to an effective date earlier than November 13, 2006, for the award of service connection for the residuals of cold injury to the hands is denied.

Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for degenerative disc disease and spinal stenosis of the lumbar spine claimed as residuals of a May 12, 1978, myelogram is denied.

Entitlement to a TDIU is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


